UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4714


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OSCAR LAMONT ALDRIDGE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-42)


Submitted:   May 17, 2006                     Decided:   June 6, 2006


Before WILKINS, Chief Judge, and TRAXLER and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.      Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oscar Lamont Aldridge appeals his conviction for being a felon

in possession of a firearm, see 18 U.S.C.A. § 922(g)(1) (West

2000), arguing that the magistrate judge erred in denying his

motion to suppress.   For the reasons set forth below, we affirm.



                                  I.

     Late in the afternoon on April 13, 2003, Sergeant John Smith

of the New Bern, North Carolina Police Department was patrolling a

high-crime area near the Craven Terrace housing project.   Sergeant

Smith was concerned, in particular, with an area across the street

from the housing project near a store called “The Red Sea.”   While

in the area, Sergeant Smith observed Aldridge approaching people,

touching their hands briefly, and walking away, without ever

leaving the area.   Sergeant Smith was concerned that Aldridge was

engaging in hand-to-hand drug transactions.     Aldridge was with

another individual, and their conduct led Sergeant Smith to believe

that the pair was avoiding him.

     Sergeant Smith contacted Officer Timothy Martin and asked him

to conduct a field interview of the individuals.      When Officer

Martin arrived, he observed that a third officer had engaged

Aldridge’s companion in conversation.   Aldridge had walked away,

which Officer Martin thought was odd. Officer Martin also observed

that Aldridge was holding his right arm close to his body, while


                                  2
his left arm swung freely, and that the right side of Aldridge’s

jacket seemed to be weighed down. Concerned that Aldridge might be

armed, Officer Martin--who had, by this time, exited his vehicle--

instructed Aldridge to stop walking and place his hands on his head

with his fingers interlaced. Aldridge was facing away from Officer

Martin. When the latter spoke, Aldridge turned around, causing the

object in his right jacket pocket to hit Officer Martin’s hand.

Recognizing the feel of a firearm, Officer Martin seized the weapon

and arrested Aldridge with the assistance of another officer.

      Prior to trial, Aldridge moved to suppress the firearm on the

basis that Officer Martin lacked a reasonable and articulable

suspicion     of   criminal   activity     sufficient    to   authorize    an

investigative detention.         See Terry v. Ohio, 392 U.S. 1, 21-22

(1968).     During the suppression hearing before a magistrate judge,

Officer Martin was asked why several details about the arrest--

including the manner in which Aldridge was holding his right arm

and the right side of his jacket being weighed down--were not set

forth in the two-page, hand-written incident report filed on the

evening of the arrest.        Officer Martin responded that he “didn’t

want to clutter the report up with the most minute details.”              J.A.

51.

      The   magistrate   judge    issued   a   report   and   recommendation

suggesting that the motion to suppress be denied. The judge stated

that he was “troubled by the fact that Officer Martin’s testimony


                                     3
... substantially expanded on his contemporaneous report.”   Id. at

82.   However, noting that Officer Martin had testified under oath

and that Aldridge “offered no evidence to rebut or impeach Officer

Martin’s version of the events,” id. at 83, the judge found Officer

Martin to be credible.

      Aldridge filed objections to the magistrate judge’s report.

The district court overruled these objections and adopted the

recommendation of the magistrate judge.    Following a bench trial,

the court found Aldridge guilty of being a felon in possession of

a firearm.     In the course of rendering its verdict, the court

reiterated its view that the motion to suppress was properly

denied.



                                 II.

      The Fourth Amendment prohibits “unreasonable searches and

seizures.”     U.S. Const. amend. IV.   It is well settled that a

search conducted without a warrant is per se unreasonable unless it

falls within one of the “well-delineated exceptions” to the warrant

requirement.   Katz v. United States, 389 U.S. 347, 357 (1967).   One

such exception is the authority of law enforcement officers to

effect a limited investigatory detention when they possess “a

reasonable and articulable suspicion that the person seized is

engaged in criminal activity.”   Reid v. Georgia, 448 U.S. 438, 440

(1980) (per curiam); see Terry, 392 U.S. at 21-22 (1968).           A


                                 4
reasonable and articulable suspicion is “a particularized and

objective basis for suspecting the person stopped of criminal

activity.”        Ornelas v. United States, 517 U.S. 690, 696 (1996)

(internal quotation marks omitted).                   In determining whether a

detention is supported by reasonable suspicion, the court must look

to   the   circumstances    known    to       the    officer     and   “the   specific

reasonable inferences which he is entitled to draw from the facts

in light of his experience.”         Terry, 392 U.S. at 27.             In so doing,

the court must consider “the totality of the circumstances--the

whole picture.” United States v. Cortez, 449 U.S. 411, 417 (1981).

In reviewing the denial of a motion to suppress, we review the

factual findings of the district court for clear error and its

legal conclusions de novo.       See United States v. Johnson, 114 F.3d

435, 439 (4th Cir. 1997).

      In challenging the denial of the motion to suppress, Aldridge

argues     that   the   magistrate   judge          improperly    credited    Officer

Martin’s testimony despite the differences between his testimony

and the written report.        Aldridge acknowledges the general rule

that “we cannot review ... a credibility finding on appeal,” Conner

v. United States, 434 F.3d 676, 682 (4th Cir. 2006), but maintains

that we are entitled to reverse on the grounds that the magistrate

judge (1) failed to consider factors relevant to Officer Martin’s

credibility, and (2) improperly placed the burden of persuasion on

Aldridge.


                                          5
     Aldridge’s first ground for reversal appears to rest primarily

on the fact that the magistrate judge did not specifically discuss

a variety of factors that might be considered in determining

whether    a    witness    is    credible.      However,     the   fact   that   the

magistrate judge did not explicitly discuss these factors is no

indication that the judge did not, in fact, evaluate various

considerations in reaching his credibility determination.                   We are

equally unpersuaded by Aldridge’s contention that the magistrate

judge violated his Fifth Amendment right against self incrimination

by noting that no evidence or testimony contradicted Officer

Martin’s version of events. Aldridge was not required to surrender

his Fifth Amendment rights in order to testify at the suppression

hearing.       See Simmons v. United States, 390 U.S. 377, 394 (1968).




                                         III.

     For the reasons set forth above, we affirm the denial of the

motion to suppress.             We dispense with oral argument because the

facts   and     legal   contentions      are    adequately    presented    in    the

materials      before     the    Court   and    argument   would    not   aid    the

decisional process.


                                                                          AFFIRMED




                                          6